Citation Nr: 1003579	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  03-15 361	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disability other 
than alopecia areata.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

By a January 2006 decision, the Board denied the Veteran's 
claim of service connection for a skin disability other than 
alopecia areata.  The Veteran then filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2009, the Court vacated the Board's decision on 
this issue and remanded the case.  


FINDING OF FACT

It is as likely as not that the Veteran has 
dermatophytosis/jungle rot of the feet attributable to his 
active military service.


CONCLUSION OF LAW

The Veteran has dermatophytosis/jungle rot of the feet that 
is the result of disease or injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2008 statement, the Veteran contends that he has 
jungle rot of the feet attributable to his period of active 
military service.  Thus, the Veteran contends that service 
connection is warranted for a skin disability other than 
alopecia areata, specifically jungle rot of the feet.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's post-service medical treatment 
records reveals periodic treatment for a foot and/or toe 
disability.  A February 2001 record from a Dr. M. indicates 
treatment for a toe fungus acquired by the Veteran while in 
Vietnam.  An October 2002 record from the Youngstown VA 
Outpatient Clinic (OPC) indicates diagnoses of bilateral 
peripheral neuropathy of the forefoot, bilateral xerosis, and 
bilateral hallux onychomycosis.  A January 2003 record from 
the Youngstown OPC indicates diagnoses of tinea pedis, 
xerosis, onychomycosis, and peripheral neuropathy.  Finally, 
a November 2009 record indicates diagnoses of onychomycosis 
of all 10 toes requiring professional debridement, tinea, 
xerosis, and hammertoes.

In September 2002, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  At the examination, 
the Veteran reported that he experienced a rash on his feet 
in service and continued follow-up for the rash after 
separation.  The examiner noted that the Veteran's feet had a 
rash and were itchy.  Additionally, the examiner noted 
scaliness along the lateral and medial aspects of both feet, 
some scaliness present between the digits, slight erythema, 
but no ulceration or exfoliation.  The examiner also noted 
that the Veteran's toenails were thickened and had yellowish 
discoloration.  The examiner diagnosed jungle 
rot/dermatophytosis and opined that "[i]t is more likely 
than not that the dermatophytosis and jungle rot of both feet 
are related to his time in service."

In July 2005, the Veteran was again afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  At the examination, 
the Veteran reported that his jungle rot started during 
military service and persists today.  The examiner found the 
Veteran's feet to be clear and his toenails to be normal.  
The examiner diagnosed tinea pedis with no active disease at 
the examination.

At the least, the September 2002 and July 2005 VA opinions 
put the medical nexus evidence in equipoise.  In such cases, 
reasonable doubt is to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  
Although the Veteran may not now have a skin problem 
affecting the feet, he did in 2002, after he filed his claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  When 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that it is at least as likely as not that the Veteran's 
dermatophytosis/jungle rot of the feet is attributable to his 
active military service.  Therefore, service connection is 
warranted.


ORDER

Service connection for dermatophytosis/jungle rot of the feet 
is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


